Title: To Thomas Jefferson from Alexander Wolcott, 21 November 1805
From: Wolcott, Alexander
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Middletown Con. 21 Novr 1805
                  
                  It is understood here that there is, at present, a vacancy in the judiciary department of the Territory of Michigan. I take the liberty of recommending to you, Mr Jesse Atwater, who now fills the office of Post Master at New Haven, as a man whom I believe to be, in all respects, well qualified to fill the vacant office with honor to himself, and benefit to the Territory.
                  I have the honor to be with perfect respect. Sir your Obedt Serv—
                  
                     Alex Wolcott 
                     
                  
               